               Case 2:19-cv-01878-BJR Document 25 Filed 01/04/21 Page 1 of 3



 1                                                         HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MICHELE KING,                                       No. 2:19-cv-01878-BJR
 9
                            Plaintiff,                   STIPULATION AND ORDER OF
10                                                       DISMISSAL WITH PREJUDICE
                     v.
11
     THE PORT OF SEATTLE,
12
                            Defendant.
13

14                                            STIPULATION

15           The parties to this action have reached a settlement. By their attorneys of record, the

16   parties stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that the above captioned

17   action shall be dismissed with prejudice and without court-awarded costs or attorneys’ fees to

18   either party.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //
              Case 2:19-cv-01878-BJR Document 25 Filed 01/04/21 Page 2 of 3



 1          DATED this 22nd day of December, 2020.

 2   MacDONALD HOAGUE AND BAYLESS               FOSTER GARVEY PC
 3
     /s/Katherine Chamberlain                    /s/Kelly Mennemeier
 4   Katherine Chamberlain, WSBA #40014         Diana S. Shukis, WSBA #29716
     Tiffany Cartwright, WSBA #43564            Kelly Mennemeier, WSBA #51838
 5   Attorneys for Plaintiff Michele King       Joy Ellis, WSBA # 26126
     705 Second Ave, Suite 1500                 Attorneys for Defendant Port of Seattle
 6
     Seattle, Washington 98104                  1111 Third Avenue, Suite 3000
 7   Phone: (206) 622-1604                      Seattle, Washington 98101
     Email: katherinec@mhb.com                  Phone: (206) 816-1475
 8           tiffanyc@mhb.com                   Email: diana.shukis@foster.com

 9

10

11   BLOOM LAW PLLC

12   /s/Beth Bloom
     Beth Barrett Bloom, WSBA #31702
13   Rory O’Sullivan, WSBA #38487
     Attorneys for Plaintiff Michele King
14   3827-C South Edmunds St.
15   Seattle, Washington 98118
     Phone: (206) 323-0409
16   Email: bbloom@bloomlawpllc.com
             rosullivan@bloomlawpllc.com
17

18

19

20

21

22

23

24

25

26

27
          Case 2:19-cv-01878-BJR Document 25 Filed 01/04/21 Page 3 of 3



 1                                         ORDER

 2   Based on the above Stipulation of the parties, IT IS ORDERED:

 3   1.       The above captioned action is dismissed with prejudice; and

 4   2.       No award of costs or attorneys’ fees shall be made to either party.

 5   DATED this 4th day of January, 2021.

 6

 7

 8
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
